DETAILED ACTION
This action is in response to the initial filing of Application no. 16/866034 on 05/04/2020
Claims 1- 20 are still pending in this application, with claims 1, 10 and 19 being independent.
Note to applicant – the claims in this application are examined in view of MPEP 2111.04 Contingent Limitations  which states
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10 – 20 are allowed.
Claims 2 and 7 – 9  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  After search and consideration, it has been determined that the limitations recited in independent claim 10 are not taught or suggested in reasonable combination by the prior art.  A relevant prior art, Mu et al. (CN109766355A) (“Mu”), discloses a determining module (Fig.5, 530) which determines whether a target standard SQL statement can be obtained. However, Mu fails to teach or suggest: a BERT neural network to generate question hidden states, query hidden state and classification hidden states; the use of the classification hidden state and the determination module to determine that the natural language question is untranslatable; and a confusion span predictor network to determine a confusion span that identifies at least one question token on the question tokens that causes the natural language question to be untranslatable given the structure in the database.
A similar conclusion of allowability is drawn for independent claim 19. As discussed above, Mu fails to teach or suggest the following limitation, “if the natural language question is determined to be untranslatable, determining, using a confusion span predictor network, a confusion span that identifies at least one question token in the question tokens that causes the natural language question to be untranslatable given the structure in the database.” Furthermore, Hwang, which is discussed below, fails to teach or suggest the aforementioned limitation recited in claim 19.
Claims 2 and 7 - 9 are determined to recite allowable subject matter since they are directed to the aforementioned untranslatable natural language question limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hwang et al. (“A Comprehensive Exploration on WikiSQL with Table-Aware Word Contextualization”) (“Hwang”).
As to claim 1, Hwang discloses a method (Abstract) comprising: receiving a natural language question and a structure in a database (Figure 1 and 3. Table – aware Ber Encoder)  concatenating a sentence that includes question tokens from the natural language question, query tokens from the structure in the database, and a sentence token ([CLS]) (Figure 1 and 3. Table – aware Ber Encoder); generating, using a table aware bidirectional encoder representations from transformers (BERT) network, question hidden states for the question tokens, query hidden states for the query tokens and a classification hidden state for the sentence token (Figure 1 and 3. Table – aware BERT Encoder); determining, using a translatability predictor network ( LSTM decoder of a pointer network) and the classification hidden state , that the natural language question is determined to be translatable (pointer sequences which are converted to SQL queries are generated, wherein no answers can be generated, Figure 2B, Decoder Layer, 5.1 Accuracy measurement and 6.3 Precision-Recall Based Performance Measure) or untranslatable, and translating, using a decoder network (Pointer -to-SQL module of Decoder Layer) , the natural language question into an executable query (Figure 2B and Decoder Layer) and if the natural language question is determined to be untranslatable, determining, using a confusion span predictor network, a confusion span that identifies at least one question token in the question tokens that causes the natural language question to be untranslatable given the structure in the database.

As to claim 4, Hwang further teaches, wherein the query tokens are separated using a separation token (3.Table-aware BERT Encoder).
	As to claim 5, Hwang further teaches: concatenating the sentence token ([CLS]) to the sentence before a first question token in the question tokens (3.Table-aware Bert Encoder).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (“A Comprehensive Exploration on WikiSQL with Table-Aware Word Contextualization”) (“Hwang”) in view of Zhong et al. (SeQ2SQL: Generating Structured Queries from Natural Language using Reinforcement Learning”) (“Zhong”)
For claim 3, Hwang further discloses wherein the structure in the database includes a database schema  (headers and columns) (Hwang, Table 1, 2 Related Work), yet fails to teach a table name.
However, Zhong discloses a method for generating structured queries from natural language (Abstract), wherein a database schema comprises table name (Figure 2 and 1.Introduction). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Hwang’s teachings with Zhong’s teaching so that the database schema further comprises a table name for the purpose of efficiently accessing a relational database by translating natural langue questions to a query language  (Zhong, Abstract an 1.Introduction).

For claim 6, Hwang further teaches: training at least one of a table aware BERT network, the translatability predictor network (LSTM Decoder of decoder layer), or the confusion span predictor network, Yet, Hwang fails to teach using a dataset that includes pairs, each pair including translatable (NL query of test set of WikiSQL) or untranslatable natural language question and corresponding structure in the database (ground truth SQL query of WikiSQL dev set). 
However, Zhong discloses a method for generating structured queries from natural language (Abstract), wherein a test set to train a natural language to SQL translation network comprises a pair of translatable natural language/paraphrase and SQL queries (the SQL queries correspond to the natural language/paraphrase queries, 3. WikiSQL)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Hwang’s teachings with Zhong’s so the network is further trained using training dataset comprising pairs, each pair including translatable  or untranslatable natural language question and corresponding structure in the database for the purpose of efficiently accessing a relational database by translating natural langue questions to a query language  (Zhong, Abstract an 1.Introduction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657